Citation Nr: 0334859	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from January 1978 to 
July 1980.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU).  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing.  


REMAND

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the United States Court of Appeals for 
Veterans Claims (CAVC) specifically stated that VA has a duty 
to obtain an examination and an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. 
App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The RO has determined that the veteran's service-connected 
disabilities in themselves do not preclude him from securing 
and following a substantially gainful occupation; however, 
this determination is based on an inadequate medical record.  
It does not appear that a qualified medical professional has 
been asked to review the entire record and offer an opinion 
on the matter.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) (West 2002).  The RO should also attempt to obtain 
the veteran's vocational rehabilitation folder, if one has 
been created, to determine whether the veteran applied for 
and/or successfully completed any vocational rehabilitation 
program.  

It is not clear whether the veteran has applied for Social 
Security Administration (SSA) disability benefits.  
Therefore, the RO should ask the veteran to provide that 
information and then obtain those records, if they exist.   
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, during the remand period, 
the RO must inform the veteran and his representative that a 
full year is now allowed to respond to any previous VCAA 
notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since November 2000.  The RO should then 
take all necessary steps to obtain copies 
of those records and advise the veteran 
if the records are not obtained.  

2.  The RO should attempt to obtain the 
veteran's vocational rehabilitation 
folder, if one has been created, to 
determine whether the veteran applied for 
and/or successfully completed any 
vocational rehabilitation program.  The 
RO should attempt to obtain any SSA 
disability determination and the medical 
records upon which that determination is 
based.  If these or any other requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should advise 
the veteran and his representative that 
VA will attempt to obtain a medical 
opinion addressing whether service-
connected disabilities preclude obtaining 
and retaining substantially gainful 
employment.  The veteran may be examined 
by VA, if deemed necessary.  The RO 
should notify the veteran and his 
representative that they may submit any 
argument and/or evidence on the matter, 
or if they identify the source of any 
other evidence, VA will assist in 
obtaining that evidence.  

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

5.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination to 
determine whether service-connected 
disabilities alone are sufficiently 
disabling to preclude him from securing 
and following a substantially gainful 
occupation.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination and the examiner 
should note that review in the report.  
The examiner should elicit from the 
veteran and record for clinical purposes 
a full work and educational history.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that service-connected disabilities 
preclude the veteran from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience.  The 
examiner should provide a complete 
rationale for the opinions expressed in a 
legible report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should determine whether 
further adjudication is necessary.  Where 
the remand orders of the Board or the 
CAVC are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the claim for 
TDIU.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




